Citation Nr: 0612915	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  00-20 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder, and a rating higher than 70 
percent as of October 30, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




REMAND

The veteran served on active duty from August 1966 to August 
1968, including honorable combat service in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which granted service connection for post-
traumatic stress disorder and assigned a 50 percent rating 
thereto.  The Board considered the appeal in June 2001 and 
denied a rating higher than 50 percent.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court) and in May 2004, the Court 
vacated the Board's decision and remanded the claim on appeal 
for further development of the medical record.  The Board 
remanded the appeal in December 2004 in compliance with the 
Court's order. 

The veteran was given proper notice of his rights and 
responsibilities under the Veterans Claims Assistance Act of 
2000 (VCAA) with respect to his claim of entitlement to an 
initial rating higher than 50 percent for post-traumatic 
stress disorder.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Subsequent to that notice, the RO granted a 70 
percent rating and assigned an effective date later than the 
effective date of the initial rating, thus providing the 
veteran with a staged rating for his psychiatric disability.  
Additional VCAA notice was not given.

In a recent decision by Court, it was determined that VCAA 
notice must apply to all five elements of a service-
connection claim, including degree of disability and 
assignment of an effective date to any award.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006).  Because this appeal now includes 
the assignment of staged ratings and the veteran's request 
for higher ratings throughout the entire appeal period, the 
Board finds that the veteran has not been properly advised of 
the evidence necessary to substantiate his claim as he has 
not been advised with respect to the assignment of effective 
dates.

The veteran was advised of the evidence needed to 
substantiate his claim of entitlement to a rating higher than 
70 percent in a Supplemental Statement of the Case issued in 
January 2006, however, this does not meet criteria necessary 
for proper notice under 38 U.S.C.A. § 5103(a) and 
Dingess/Hartman.  Accordingly, this matter must be remanded 
so that proper notice may be provided to the veteran and any 
necessary development performed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the following action:

1.  Provide VCAA notice for the claim of 
entitlement to an initial rating higher 
than 50 percent for post-traumatic stress 
disorder, and a rating higher than 70 
percent as of October 30, 2000.  Notice 
must contain provisions with respect to 
the assignment of effective dates.  
Perform any and all development deemed 
necessary as a result of any response 
received from the veteran.

2.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





